Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 11, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147700(34)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  UAW, UAW LOCAL 6000, MICHIGAN
  CORRECTIONS ORGANIZATION SEIU
  LOCAL 526, MICHIGAN PUBLIC EMPLOYEES
  SEIU LOCAL 517M, and MICHIGAN STATE
  EMPLOYEES ASSOCIATION AFSCME
  LOCAL 5,
             Plaintiffs-Appellants,
                                                                    SC: 147700
  v                                                                 COA: 314781

  NINO ERWIN GREEN, EDWARD D.
  CALLAGHAN, ROBERT LABRANT,
  GOVERNOR OF MICHIGAN, and ATTORNEY
  GENERAL,
             Defendants-Appellees.
  ______________________________/

         On order of the Chief Justice, the motion of the Civil Service Commission to
  participate in this matter as amicus curiae is GRANTED. The amicus curiae brief
  submitted by the Civil Service Commission on October 4, 2013, for the Court’s
  consideration in deciding the leave application is accepted for filing. On further order,
  the motion of the Civil Service Commission to participate in oral argument is DENIED
  without prejudice to filing a new motion if the matter is scheduled for oral argument.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 11, 2013
                                                                               Clerk